Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below are rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and the current application include object detection by an overlapping LIDAR and camera system in a vehicle.  The object detection system uses a control including an image processor that determines the coordinates of multiple objects present within the overlapping fields of view, the distance to the multiple objects, and a time of possible collisions of individual objects of the multiple objects and the equipped vehicle.  Both also include the prioritization of the multiple objects by selecting a prioritizing scheme selected from one of the proximity of the objects relative to the equipped vehicle, the relative speed between one of the objects and the equipped vehicle, and the location of one of the objects relative to the equipped vehicle.
Claims of current application 
Claims of Patent 10295667

7
2
9
3
11
4
13
5
13
6
8
7
NA
8
1
9
NA
10
NA
11
NA
12
2
13
3
14
4
15
5
16
6
17
8
18
9
19
10
20
11
21
13
22
1
23
14

NA
25
17
26
18
27
12
28
1
29
1
30
NA
31
NA
32
NA
33
NA
34
NA
35
NA
36
NA
37
NA
38
NA
39
10
40
11
41
13
42
13
43
5
44
11
45
1
46
NA

NA
48
NA
49
NA
50
NA
51
NA
52
7
53
9
54
NA
55
NA
56
5
57
NA
58
NA
59
NA
60
NA
61
NA
62
NA
63
1
64
NA
65
NA


Allowable Subject Matter
Claims 7, 9-11, 24, 30-38, 46-51, 54, 55, 57-62, 64, and 65 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed (20070182528) and Park (EP1835475) shows the closes prior art including sensor fusion of a LIDAR and a camera device for tracking target objects and obstacle avoidance.  However neither Breed nor Park shows wherein the other vehicle present within the region scanned by the Lidar device that overlaps with the field of view of the imaging device is prioritized based on at least one selected from the group consisting of (i) proximity to the equipped vehicle of the other vehicle present within the region scanned by the Lidar device that overlaps with the field of view of the imaging device to the equipped vehicle, (ii) speed relative to the equipped vehicle of the other vehicle present within the region scanned by the Lidar device that overlaps with the field of view of the imaging device and (iii) location relative to the equipped vehicle of the other vehicle present within the region scanned by the Lidar device that overlaps with the field of view of the imaging device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645